Citation Nr: 0616863	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-21 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The appellant and her son



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1955 to May 
1967.  The appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the RO.  

The appellant and her son testified before the undersigned 
Veterans Law Judge in April 2004.  A transcript of the 
hearing has been associated with the record.  

The issue of service connection for the cause of the 
veteran's death is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

The veteran is not shown to have had a service-connected 
disability rated at 100 percent for 10 years or continuously 
rated as totally disabled for the five-year period after his 
discharge from service.  



CONCLUSION OF LAW

The criteria to establish entitlement to DIC benefits under 
the provisions of 38 U.S.C.A. § 1318 have not been met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. The regulations implementing the 
VCAA have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  VCAA and implementing regulations 
apply to the case at hand, and the requirements therein 
appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the appellant, and there is no indication from 
the record of additional treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board is also satisfied that the RO met VA's duty to 
notify the appellant of the evidence necessary to 
substantiate her claim in August 2002 and November 2004 
letters.  

By this letter, the RO also notified the appellant of exactly 
which portion of that evidence was to be provided by her and 
which portion VA would attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002.  

In this letter, the appellant was also advised to submit 
additional medical records to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.

Here, the noted "duty to assist" letter was issued prior to 
the appealed rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
appellant of the evidence needed to substantiate her claim 
and assist her in developing relevant evidence.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (herein after "the Court") 
also issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), finding that the VCAA notice 
requirements applied to all elements of a claim.  

Here, the notice requirements pertinent to the issue 
addressed on appeal have been met and all identified and 
authorized records relevant to this matter have been 
requested or obtained.  

Further attempts to obtain additional evidence would be 
futile.  There has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the appellant.  

Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of her claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318

The law provides that DIC is payable to a deceased veteran's 
surviving spouse in the same manner as if the veteran's death 
were service-connected, when the veteran's death was not 
caused by his own willful misconduct, and at the time of his 
death, he was in receipt of or was entitled to receive 
compensation for service-connected disability that was 
continuously rated totally disabling by VA for a period of 10 
or more years immediately preceding death.  38 U.S.C.A. § 
1318(b) (West 2002); 38 C.F.R. § 3.22(a) (2004).  

"Entitled to receive" means that at the time of death, the 
veteran had a service-connected disability rated totally 
disabling by VA but was not receiving compensation for any of 
various administrative reasons delineated, or if the veteran 
had applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error (CUE) in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date.  38 
C.F.R. § 3.22(b) (2005).

In this case, the Board finds that the criteria for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 are not 
met.  

The record reflects that the veteran was assigned a total 
rating for compensation purposes due to individual 
unemployability, effective on December 5, 2000.  

At the time of his death, the veteran was not in receipt of 
or was entitled to receive compensation for service-connected 
disability that was continuously rated totally disabling by 
VA for a period of 10 or more years immediately preceding 
death.  

In addition, there is no evidence suggesting that the veteran 
was a prisoner of war at any time.  The appellant does not 
allege that there was CUE in any VA decision during the 
veteran's lifetime.  

Since the veteran did not have a total rating for the 10 
years prior to his death, was not continuously rated as 
totally disabled for five years after service, and was not a 
prisoner of war, the appellant's claim for DIC benefits must 
be denied.  38 U.S.C.A. § 1318.  



ORDER

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
denied.  




REMAND

The veteran's service medical records indicate that he had 
multiple kidney infections throughout his service, notably in 
1959 and in 1961.  A chronic kidney disorder was not 
diagnosed.  

The recently obtained private treatment records indicated 
that, in approximately 1997, the veteran was found to have 
decreased renal function and polycystic kidney disease.  

The May 2002 official death certificate indicates that the 
immediate cause of death was arteriosclerotic heart disease 
due to cardiorespiratory failure due to hypertension.  
Polycystic kidney disease was noted as a significant 
condition that contributed to death but did not result in the 
underlying cause of death.  

At the recent hearing, the appellant testified that the 
veteran had been treated for kidney problems over the years 
since service.  

However, from a review of the record, the Board finds that 
the RO has not fully assisted the appellant in obtaining 
records from the previously identified treatment sources.  

Thus, the Board is of the opinion that further development is 
warranted in order to determine whether the claimed kidney 
disease had its origin in service.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO is to send the appellant a 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a service 
connection claim, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO should take appropriate steps 
to contact the appellant in order to 
obtain complete information about all 
treatment rendered the veteran for the 
claimed kidney disease since service.  
Based on her response, the RO should take 
appropriate steps to obtain copies of all 
clinical from any identified treatment 
source.  The appellant should be notified 
that she can submit medical evidence to 
support her assertions that the veteran 
had developed kidney disease during his 
period of active service.  

3.  Following completion of the 
development requested hereinabove, the RO 
should then re-adjudicate the claim.  
Then, if any benefit sought on appeal 
remains denied, the RO should issue a 
Supplemental Statement of the Case.  The 
appellant and her representative should 
be afforded an opportunity to respond 
thereto.  

Thereafter, in indicated, this matter should be returned to 
the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


